DETAILED ACTION
	This Office Action, based on application 16/736,321 filed 7 January 2020, is filed in response to applicant’s amendment and remarks submitted 17 November 2021.  Claims 1-20 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, filed 27 October 2021 in response to the Office Action mailed 26 August 2021, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 102/103
	The applicant traverses the prior art rejection to the independent claims alleging cited prior art fails to disclose the new limitations incorporated into the claims.  The applicant alleges that while IINUMA discloses maintaining a cache management table and an access count for items in the cache, IINUMA provides no teaching that the cache management table entry for a file in cache includes parameters predefined before the initialization indicating how to process the data structures after initialization.  In response, the Office maintains IINUMA’s teaching of access counts for items in cache (¶[0032] – cache management table 111 may store property information concerning each file including access count from a user); (¶[0015] – when there is no space for storing a requested file in memory, the file having the least access count among the files in the memory is ejected).   Furthermore, while IINUMA may not explicitly recite the parameters are ‘predefined before initialization’, the Office maintains prior art provides an obviousness teaching of the limitation provided the rationale in the instant rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/736,272 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is anticipated by the claim in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Claim 1
(and analogously Claims 11 and 16)
Application 16/736,272
Claim 1
(and analogously Claims 12 and 23)
A computer program product for managing data in a plurality of memory 2devices in a computing system, the computer program product comprising a computer 3readable 


10 maintaining data structure information instance for data structures generated during system initialization that include parameters predefined before the system initialization indicating data structures as swappable that are expected to be updated less frequently than data structures that are expected to be updated most 6frequently of updated data structures, wherein data structures not indicated as swappable are 7maintained in a first level memory device and not moved to a second level memory 8device,12
wherein the data structure information instances indicate access counts for a plurality of data structures stored in a first level 6memory device;
maintaining access counts for the data structures stored in the first level memory 11device that are indicated as swappable
determining data structures in the first level memory device having lowest of the access 8counts as indicated in data structure information instances for the determined data structures; and
selecting data structures in the first level memory device having lowest of the access 13counts of the data structures, as indicated in data structure information instances for the determined data structures, that are swappable;  14
9deleting the determined data structures from the first level memory device and 10 
removing the selected data structures from the first level memory device; and  15
retaining copies of the deleted data structures in a second level memory device,
retaining the selected data structures in the second level memory device.
wherein the first 11level memory device has lower latency than the second level memory device.
wherein the first level memory device has lower latency than the second level 9memory device;
wherein the data structures are stored in at least one of the memory devices, are identified as having a file name or object name, and comprise having configuration information for the computing system generated by an operating system;
wherein the data structures are stored in at least one of the memory devices, identified as having a file name or object name, and comprise configuration information for the computing system generated by an operating system;


Instant Application
Claim 2
Application 16/736,272
Claim 1
The computer program product of claim 1
A computer program product for managing data in a plurality of memory 2devices, the computer program product comprising a computer readable storage medium 3having computer readable program code embodied therein that when executed performs 4operations, the operations comprising:
wherein the first level memory device has lower latency than the second level 9memory device;
wherein the data structures are stored in at least one of the memory devices, identified as having a file name or object name, and comprise configuration information for the computing system generated by an operating system;
maintaining access counts for the data structures stored in the first level memory 11device that are indicated as swappable;
selecting data structures in the first level memory device having lowest of the access 13counts of the data structures, as indicated in data structure information instances for the determined data structures, that are swappable;
removing the selected data structures from the first level memory device; and 
retaining the selected data structures in the second level memory device.

maintaining data structure information instance for data structures generated during system initialization that include parameters predefined before the system initialization indicating data structures as swappable that are expected to be updated less frequently than data structures that are expected to be updated most 6frequently of updated data structures, wherein data structures not indicated as swappable are 7maintained in a first level memory device and not moved to a second level memory 8device,12


Instant Application
Claim 18
Application 16/736,272
Claim 25
The method of claim 16, 
The method of claim 23, 
wherein a first threshold is associated with the second level memory device and a second threshold is associated with a third level memory device, wherein the first threshold is greater than the second threshold, further comprising: 
wherein a first threshold is associated with the second level memory device and a second threshold is associated with a third level memory device, wherein the first threshold is greater than the second threshold, further comprising: 
copying determined data structures having access counts below the second threshold to the third level memory device and deleting from the first level memory device, 
copying determined data structures having counts below the second threshold to the third level memory device and deleting from the first level memory device, 
wherein the second level memory device allows for a greater number of erase cycles than the third level memory device, 
wherein the second level memory device allows for a greater number of erase cycles than the third level memory device, 
wherein the copying the determined data structures to the second level memory device and deleting from the first level memory device are performed for the determined data structures having access counts between the first threshold and the second threshold, and 
wherein the copying the determined data structures to the second level memory device and deleting from the first level memory device are performed for the determined data structures having counts between the first threshold and the second threshold, and 
wherein the determined data structures having access counts above the first threshold remain in the first level memory device without being retained in one of the second and third level memory devices.
wherein the determined data structures having counts above the first threshold remain in the first level memory device without being retained in one of the second and third level memory devices.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Exemplary Claim 1 (and analogously independent claims 11 and 16) was amended to recite “maintaining data structure information instances for data structures generated during initialization that include parameters predefined before the initialization indicating how to process the data structures after initialization”.  Applicant’s remarks submitted 27 October 2021 indicate Figs 2, 3, and 10 and the written description at paragraphs 22, 28, 29, 32, and 56-58 provide support for the amended subject matter.   The Office fails to find support in the specification for the “predefined before the initialization” aspect of the subject matter as limited.   The original specification does not recite the terms “parameter” or “predefine”.  While Fig 2 and ¶[0028-0029] provide support for an instance of data structure information that may include a “demote after initialization” flag {interpreted as a ‘parameter’} and indicate that the flag may be set by an operating system developer or administrator, the specification is silent as to when the parameters are defined or ‘predefined’.   While common sense dictates that a parameter such as “demote after initialization” should be defined prior to the completion of initialization in order to be effective, it would be reasonable that such a parameter may be defined during initialization and not necessarily before initialization as claimed.  As such, the Office maintains the recited limitation introduces new matter; removing “predefined before the initialization” would overcome the instant rejection.

Claim Rejections - 35 USC § 103


Claim(s) 1, 4, 7, 11, 14, 16, and 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA (US PGPub 2002/0032671) in view of MATTHEWS (US PGPub 2007/0038850) and RAJ (US Patent 8,954,718).

With respect to Claims 1, 11, and 16, IINUMA discloses a method/product/system for managing data in a plurality of memory devices in a 2computing system, comprising:  3
maintaining data structure information instances for data structures that include parameters indicating how to process the data structures after initialization (¶[0032] – cache management table 111 {a table entry analogous to a ‘data structure information instance’} may store property information concerning each file {‘data structure’} including access count {a ‘parameter’} from a user; Abstract – access counts may be used to determine the eviction of a file stored in memory {analogous to ‘how to process the data structures after initialization’}), wherein the data structure information instances indicate access counts for a plurality of data structures stored in a first level 4memory device (¶[0032] – cache management table 111 {a table entry analogous to a ‘data structure information instance’} may store property information concerning each file {‘data structure’} including access count {a ‘data structure information instance’} from a user), wherein the data structures are stored in at least one of the memory devices, are identified as having a file name or object name (¶[0031] – files may be stored in cache memory 113; ¶[0032] – cache management table 111 may store the name of each file preserved in cache memory);
(¶[0015] – when there is no space for storing a requested file {‘data structures’} in memory, the file having the least access count among the files in the memory {‘first level memory device’} is ejected {comparing access counts among the files is analogous to the claimed ‘determining’}; ¶[0032] – cache management table 111 may store property information concerning each file {a ‘data structure’} including access count {a ‘data structure information instance’}); and  
7deleting the determined data structures from the first level memory device (¶[0015] – the file having the least access count among the files in the memory is ejected) and 8retaining copies of the deleted data structures in a second level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}), wherein the first 9level memory device has lower latency than the second level memory device (¶[0002] – a file in external storage may be preserved in cache memory in order to speed up access to the file). 
IINUMA may not explicitly disclose wherein the data structures are generated during initialization, wherein data structure information instances include parameters predefined before the initialization, and wherein the data structures comprise configuration information for the computing system generated by an operating system.
However, MATTHEWS discloses wherein the data structures are generated during initialization (¶[0048] – during a boot process or system initialization, write data may be updated in the cache).
IINUMA and MATTHEWS are analogous art because they are from the same field of endeavor of cache management systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA and MATTHEWS before (Abstract).  Therefore, it would have been obvious to combine IINUMA and MATTHEWS to obtain the invention as specified in the instant claims.
The combination of IINUMA and MATTHEWS may not explicitly disclose wherein data structure information instances include parameters predefined before the initialization and wherein the data structures comprise configuration information for the computing system generated by an operating system.
However, RAJ discloses wherein the data structures comprise configuration information for the computing system generated by an operating system (Fig 1D – block data structure 125; Col 7, Line 57 through Col 8, Line 20 – field 125A of a first segment 129 of the block data structure 125 may include a physical block number (PVBN) {‘configuration information’} maintained by the operating system).
IINUMA, MATTHEWS, and RAJ are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, and RAJ before him or her, to modify the data structures of the combination of IINUMA and MATTHEWS to include configuration information as taught by RAJ.  A motivation for doing so would have been to provide data structures that may be used to direct initialization of multiple virtual machines to a cached copy of a boot image (Abstract).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, and RAJ to obtain the invention as specified in the instant claims.
The combination of IINUMA, MATTHEWS, and RAJ may not explicitly disclose wherein data structure information instances include parameters predefined before the initialization.
However, IINUMA states “when there is no space area in the cache, the file cache unit ejects the file whose access count is minimum” (¶[0042]) which at least suggests that the need to track access 
As such, with the suggestions asserted by IINUMA, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration IINUMA’s explicit teachings and suggestions to have been able to modify IINUMA’s explicit teachings such that access counts of a file were predefined to be tracked before initialization of the file in cache with a reasonable expectation of success.  A motivation for doing so is execute cache management such that doing so may improve the cache hit ratio realizing speedup of file access (¶[0013]).

With respect to Claim 14, the combination of IINUMA, MATTHEWS, and RAJ disclose the computer program product of claim 1.
IINUMA further discloses wherein the operations further 2comprise:  3determining whether available space in the first level memory device is below a 4threshold (Fig 3, S207 – Is there a space?), wherein the determining the data structures having the lowest of the access counts is 5performed in response to determining that the available space in the first level memory device is below the threshold (Fig 3, S211 – File having lowest frequency in use is ejected; ¶[0042] – when there is no space area in the cache area at step 207, the file cache unit ejects the file whose access count is minimum).  

With respect to Claims 7, 14, and 119, the combination of IINUMA, MATTHEWS, and RAJ disclose the method/product/system of each respective parent claim.
IINUMA further discloses in response to receiving an access to a data structure, copying the data structure to 3the first level memory device from the second level memory device in response to the 4data structure not being in the first level memory device and in the second level memory 5device (¶[0037] – when the desired is not cached, the file cache unit calls the disk access unit and requests the reading of the concerned desired file and transfers it to the file cache unit; ¶[0039] – the file cache unit writes the concerned desired file read from the external storage into the cache memory); and 6updating a pointer for the data structure to address the data structure in the first 7level memory device to which the data structure is copied (¶[0032] – cache management table may include the storage position of each file in the cache memory 113).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in view of MATTHEWS, RAJ, and LOH et al (US PGPub 2014/0164711).

With respect to Claim 12, the combination of IINUMA, MATTHEWS, and RAJ disclose the computer program product of claim 1.
IINUMA, MATTHEWS, and RAJ may not explicitly disclose wherein the operations further 2comprise: 3indicating a subset of data structures of the data structures as swappable, wherein 4only the data structures indicated as swappable are considered for moving to the second 5level memory device.
However, LOH discloses wherein the operations further 2comprise: 3indicating a subset of data structures of the data structures as swappable, wherein 4only the data structures indicated as swappable are considered for moving to the second 5level memory device (¶[0080-0081] – the cache management mechanism may be configured to set a variable {e.g. an entry in a ‘do-not-replace table’} to cache blocks subject to future access – data structures without the variable would be indicated as being ‘swappable’).
IINUMA, MATTHEWS, RAJ, and LOH are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, RAJ, and LOH before him or her, to modify the cache policy of the combination of IINUMA, (¶[0080]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, RAJ, and LOH to obtain the invention as specified in the instant claims.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in view of MATTHEWS, RAJ, and SHILANE et al (US Patent 9,798,754).

With respect to Claim 13, the combination of IINUMA, MATTHEWS, and RAJ disclose the computer program product of claim 1.
IINUMA, MATTHEWS, and RAJ may not explicitly disclose 3periodically decrease the access counts for the data structures. 
However, SHILANE discloses periodically decrease the access counts for the data structures (Col 4, Lines 57-59 – access counts may be decremented in response to an access to the associated block).
IINUMA, MATTHEWS, RAJ, and SHILANE are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, RAJ, and SHILANE before him or her, to modify the cache policy of the combination of IINUMA, MATTHEWS, and RAJ to include access count tracking as taught by SHILANE.  A motivation for doing so would have been to force an eviction of a block that is not expected to be further accessed (Col 4, Lines 59-61).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, and RAJ and SHILANE to obtain the invention as specified in the instant claims.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in view of MATTHEWS, RAJ, and KARIPPARA et al (US PGPub 2017/0004090).

With respect to Claim 18, the combination of IINUMA, MATTHEWS, and RAJ disclose the computer program product of claim 1.
IINUMA, MATTHEWS, and RAJ may not explicitly disclose 3receiving an update to a data structure in both the first level memory device and 4the second level memory device; and 5applying the update to copies of the data structure in both the first level 6memory device and the second level memory device.  
However, KARIPPARA discloses receiving an update to a data structure in both the first level memory device and 4the second level memory device; and 5applying the update to copies of the data structure in both the first level 6memory device and the second level memory device (Section [0038] – cache policies may include a write-through mode, where when data is written to cache, data is also writes the same data to secondary storage).  
IINUMA, MATTHEWS, RAJ, and KARIPPARA are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, RAJ, and KARIPPARA before him or her, to modify the cache policies of the combination of IINUMA, MATTHEWS, and RAJ to include write-through mode as taught by KARIPPARA.  A motivation for doing so would have been to perform a preparatory operation prior to the data being evicted from cache enabling the system to not need to track whether data is ‘dirty’ or ‘clean (Section [0038]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, RAJ, and KARIPPARA to obtain the invention as specified in the instant claims.

Claims 5, 6, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in view of MATTHEWS, RAJ, and OLDERDISSEN (US PGPub 2019/0370177).

With respect to Claims 5, 12, and 117, the combination of IINUMA, MATTHEWS, and RAJ disclose the method/product/system of each respective parent claim.
IINUMA further discloses for the determined data structures in the first level memory device having copies 7stored in the second level memory device, removing the determined data structures in the 8first level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}).
IINUMA, MATTHEWS, and RAJ may not explicitly disclose determining whether copies of the determined data structures are stored in the 3second level memory device, wherein the determined data structures moved to the second 4level memory device comprise determined data structures not stored in the second level 5memory device; and 9updating pointers for the determined data structures to point to the copies of the 10data structures in the second level memory device.
OLDERDISSEN further discloses 2determining whether copies of the determined data structures are stored in the 3second level memory device, wherein the determined data structures moved to the second 4level memory device comprise determined data structures not stored in the second level 5memory device (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system; pages with page access counts above a threshold may be swapped to higher-tier memory devices); and 9updating pointers for the determined data structures to point to the copies of the 10data structures in the second level memory device (Section [0064] – pointers of data records of pages may be managed by CAM 112).
(¶[0003]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.

With respect to Claims 6, 13, and 118, the combination of IINUMA, MATTHEWS, and RAJ discloses the method/product/system of each respective parent claim.
IINUMA may not explicitly disclose wherein a first threshold is associated with the 2second level memory device and a second threshold is associated with a third level 3memory device, wherein the first threshold is greater than the second threshold, further 4comprising:  5copying determined data structures having access counts below the second threshold to 6the third level memory device and deleting from the first level memory device, wherein 7the second level memory device allows for a greater number of erase cycles than the third 8level memory device, wherein the copying the determined data structures to the second 9level memory device and deleting from the first level memory device are performed for 10the determined data structures having access counts between the first threshold and the second 11threshold, and wherein the determined data structures having access counts above the first 12threshold remain in the first level memory device without being retained in one of the 13second and third level memory devices.  
(Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system) and deleting from the first level memory device (Section [0072] – pages with the lowest access count are identified for eviction), wherein 7the second level memory device allows for a greater number of erase cycles than the third 8level memory device (Section [0003] – lower tiered memories may include NVMe, SSD, or HDD, which are memory types that would have a fewer number of erase cycles than RAM), wherein the copying the determined data structures to the second 9level memory device and deleting from the first level memory device are performed for 10the determined data structures having access counts between the first threshold and the second 11threshold (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system), and wherein the determined data structures having access counts above the first 12threshold remain in the first level memory device without being retained in one of the 13second and third level memory devices (Section [0081] – pages with page access counts above a threshold may be swapped to higher-tier memory devices; as a first level memory device is the highest tier, pages would be maintained in the first level memory device).  
IINUMA, MATTHEWS, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the combination of IINUMA, MATTHEWS, RAJ, and OLDERDISSEN before him or her, to modify the cache structure of the combination of IINUMA, MATTHEWS, and RAJ to include multiple tiers as taught by (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.

Claims 9, 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in view of MATTHEWS, RAJ, OLDERDISSEN, and LOH.

With respect to Claims 9 and 120, the combination of IINUMA, MATTHEWS, and RAJ disclose the method/product of each respective parent claim.
IINUMA, MATTHEWS, and RAJ may not explicitly disclose receiving an update to a data structure; 30Docket Number: P201906009US01Firm No. 0018.09063copying the data structure from the second level memory device or a third level 4memory device to the first level memory device in response to the data structure to 5update not present in the first level memory device, wherein the second level memory 6device allows for a greater number of erase cycles than the third level memory device; 7removing a copy of the updated data structure from the third level memory device 8in response to there being a copy of the updated data structure in the third level memory 9device and an access count for the updated data structure is between a first threshold and 10a second threshold, wherein the first threshold is greater than the second threshold; and 11removing a copy of the updated data structure from the second level memory 12device in response to there being a copy of the updated data structure in the second level 13memory device and the count for the updated data structure is above the second threshold.
However, OLDERDISSEN discloses wherein the second level memory 6device allows for a greater number of erase cycles than the third level memory device (Section [0003] – lower tiered memories may include NVMe, SSD, or HDD, which are memory types that would have a fewer number of erase cycles than RAM);  7removing a copy of the updated data structure from the third level memory device 8in response to there being a copy of the updated data structure in the third level memory 9device and an access count for the updated data structure is between a first threshold and 10a second threshold, wherein the first threshold is greater than the second threshold (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system; pages with page access counts above a threshold may be swapped to higher-tier memory devices); and  11removing a copy of the updated data structure from the second level memory 12device in response to there being a copy of the updated data structure in the second level 13memory device and the count for the updated data structure is above the second threshold (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system; pages with page access counts above a threshold may be swapped to higher-tier memory devices).
IINUMA, MATTHEWS, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, RAJ, and OLDERDISSEN before him or her, to modify the cache structure of the combination of IINUMA, MATTHEWS, and RAJ to include multiple tiers as taught by OLDERDISSEN.  A motivation for doing so would have been to refine caching of data over multiple tiers of memory devices that have respective performance-cost tradeoff characteristics (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.
IINUMA, MATTHEWS, RAJ, and OLDERDISSEN may not explicitly disclose receiving an update to a data structure; and 30Docket Number: P201906009US01Firm No. 0018.09063copying the data structure from the second level memory device or a third level 
However, LOH discloses receiving an update to a data structure;  and 30Docket Number: P201906009US01Firm No. 0018.09063copying the data structure from the second level memory device or a third level 4memory device to the first level memory device in response to the data structure to 5update not present in the first level memory device (Sections [0051-0052] – if a cache block for requested data doesn’t exist in L1 cache but exists in L2 cache, the block may be returned to the L1 cache where the request is satisfied).
IINUMA, MATTHEWS, RAJ, OLDERDISSEN, and LOH are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, RAJ, OLDERDISSEN, and LOH before him or her, to modify the cache policy of the combination of IINUMA, MATTHEWS, RAJ, and OLDERDISSEN to include providing data directly from a lower cache as taught by LOH.  A motivation for doing so would have been to expedite the retrieval of data from memory without any additional delay of caching the data into an intermediate cache (¶[0052]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, RAJ, OLDERDISSEN, and LOH to obtain the invention as specified in the instant claims.

With respect to Claim 110, the combination of IINUMA, MATTHEWS, RAJ, OLDERDISSEN, and LOH disclose the computer program product of claim 9.
OLDERDISSEN further discloses wherein the operations further comprise:  26Docket Number: P201906009US01 Firm No. 0018.09063copying the updated data structure to the second level memory device in response 4to there being a copy of the updated data structure in the third level memory device and 5the access count for the updated data structure is between the first threshold and the 6second threshold (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system; pages with page access counts above a threshold may be swapped to higher-tier memory devices).

With respect to Claims 15, the combination of IINUMA, MATTHEWS and RAJ disclose the system of claim 14.
IINUMA, MATTHEWS, and RAJ may not explicitly disclose a third level memory device, wherein the virtual memory manager further performs: receiving an update to a data structure; 30Docket Number: P201906009US01Firm No. 0018.09063copying the data structure from the second level memory device or a third level 4memory device to the first level memory device in response to the data structure to 5update not present in the first level memory device, wherein the second level memory 6device allows for a greater number of erase cycles than the third level memory device; removing a copy of the updated data structure from the third level memory device 8in response to there being a copy of the updated data structure in the third level memory 9device and an access count for the updated data structure is between a first threshold and 10a second threshold, wherein the first threshold is greater than the second threshold; and removing a copy of the updated data structure from the second level memory 12device in response to there being a copy of the updated data structure in the second level 13memory device and the count for the updated data structure is above the second threshold.
However, OLDERDISSEN discloses a third level memory device, wherein the virtual memory manager further performs: wherein the second level memory 6device allows for a greater number of erase cycles than the third level memory device (Section [0003] – lower tiered memories may include NVMe, SSD, or HDD, which are memory types that would have a fewer number of erase cycles than RAM); 7removing a copy of the updated data structure from the third level memory device 8in response to there being a copy of the updated data structure in the third level memory 9device and an access count for the updated data structure is between a first threshold and 10a second threshold, wherein the first (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system; pages with page access counts above a threshold may be swapped to higher-tier memory devices); and 11removing a copy of the updated data structure from the second level memory 12device in response to there being a copy of the updated data structure in the second level 13memory device and the count for the updated data structure is above the second threshold (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system; pages with page access counts above a threshold may be swapped to higher-tier memory devices).
IINUMA, MATTHEWS, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, RAJ,  and OLDERDISSEN before him or her, to modify the cache structure of the combination of IINUMA, MATTHEWS, and RAJ to include multiple tiers as taught by OLDERDISSEN.  A motivation for doing so would have been to refine caching of data over multiple tiers of memory devices that have respective performance-cost tradeoff characteristics (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.
IINUMA, MATTHEWS, RAJ and OLDERDISSEN may not explicitly disclose receiving an update to a data structure;  and 30Docket Number: P201906009US01Firm No. 0018.09063copying the data structure from the second level memory device or a third level 4memory device to the first level memory device in response to the data structure to 5update not present in the first level memory device.
However, LOH discloses receiving an update to a data structure;  and 30Docket Number: P201906009US01Firm No. 0018.09063copying the data structure from the second level memory device or a third level 4memory device to the first level memory device in (Sections [0051-0052] – if a cache block for requested data doesn’t exist in L1 cache but exists in L2 cache, the block may be returned to the L1 cache where the request is satisfied).
IINUMA, MATTHEWS, RAJ, OLDERDISSEN, and LOH are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, RAJ, OLDERDISSEN, and LOH before him or her, to modify the cache policy of the combination of IINUMA, MATTHEWS, RAJ, and OLDERDISSEN to include providing data directly from a lower cache as taught by LOH.  A motivation for doing so would have been to expedite the retrieval of data from memory without any additional delay of caching the data into an intermediate cache (¶[0052]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, RAJ, OLDERDISSEN, and LOH to obtain the invention as specified in the instant claims.




(The rest of this page has intentionally been left blank)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure teach similar cache management parameters for processing data by an operating system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137